     6:17-cv-00346-SPS Document 42 Filed in ED/OK on 02/27/19 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF OKLAHOMA

TANIA NELSON,                                           )
                                                        )
               Plaintiff,                               )
                                                        )
v.                                                      ) Case No.: 6:17-cv-00346-SPS
                                                        )
USI SOLUTIONS, INC.,                                    )
                                                        )
               Defendant.                               )

                        JOINT STIPULATION OF DISMISSAL
                 WITH PREJUDICE UNDER FED. R. CIV. P 41(a)(1)(A)(ii)

       Plaintiff Tania Nelson and Defendant USI Solutions, Inc. jointly stipulate to the dismissal

with prejudice of all claims in Plaintiff Complaint [Dkt. No.2]. All parties that have appeared in

this case agree to and have signed this stipulation. Dismissal with prejudice under Federal Rule

of Civil Procedure 41(a)(1)(A)(ii) is therefore appropriate.

       Respectfully Submitted,

 /s/ Paul Catalano                                   /s/ Courtney D. Powell
Attorneys for Plaintiff                              Attorney for Defendant
David Humphreys, OBA #12346                          Courtney D. Powell, OBA # 19444
david@hwh-law.com                                    cpowell@spencerfane.com
Luke Wallace, OBA #16070                             SPENCER FANE LLP
luke@hwh-law.com                                     9400 N Broadway Extn, Ste 600
Paul Catalano, OBA #22097                            Oklahoma City, OK 73114
paul@hwh-law.com                                     (405) 844-9900 / (405) 844-9958 –Fax
HUMPHREYS WALLACE HUMPHREYS, P.C.                    ATTORNEY FOR DEFENDANT
9202 S. Toledo Avenue
Tulsa, OK 74137
(918) 747-5300 / (918) 747-5311 –Fax
ATTORNEYS FOR PLAINTIFF




                                                 1
     6:17-cv-00346-SPS Document 42 Filed in ED/OK on 02/27/19 Page 2 of 2




                               CERTIFICATE OF SERVICE

       I hereby certify that on this 27th day of February, 2019, I caused the foregoing document
to be electronically transmitted to the Clerk of the Court using the ECF System for filing and
transmittal of a Notice of Electronic Filing to the following ECF registrants:

Courtney D. Powell
SPENCER FANE LLP
cpowell@spencerfane.com
Attorney for Defendant


                                                   _/s/ Paul Catalano____________________




                                               2
